DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1 and 7 are amended.
Claims 5-6 and 17-49 are cancelled.
Claims 1-4 and 7-16 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “wherein the layer of transparent  conductor comprises a transparent conductive oxide material,  a conductive polymer, a nanowire mesh, or any combinations thereof” in lines 10-12, which is not supported by the specification or previously presented claims.  Applicant’s specification, which discloses “In some embodiments, the ETC superstrate incorporates one or more transparent conductors on the side of the ETCs, such as but not limited to TCOs such as indium tin oxide ("ITO"), conductive polymers such as PEDOT:PSS, nanowire meshes such as silver nanowires” [0063], does not support the recitation “or any combinations thereof”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 7 recites “the layer of transparent conductive oxide” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the layer of transparent conductor”.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1, 7, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1).
	Regarding claim 1, FROLOV teaches an optoelectronic device (see the photovoltaic device, Figs. 3, 7, 8, 17) comprising:
a photoabsorbing surface (see the photoaborbing surface of the two semiconductor layers 723 and 724); 
a polymer layer (see the transparent polymer substrate 710; [0043] The substrate material may be, for example, glass, such as soda-lime glass, polymer, such as polyimide, other crystalline or amorphous transparent insulator materials or a composite material; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polymer material for the transparent substrate in the device of FROLOV, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) comprising a first surface and a second surface (see the bottom surface and the top surface of the transparent polymer substrate 710), wherein the first surface defines a plurality of triangular grooves filled with a conductive material (see the plurality of triangular grooves 715 filled with electrically conducting material) (see Figs. 7, 8, [0047], claim 20), wherein the plurality of triangular grooves form three-dimensional contacts (see the three-dimensional contacts of the plurality of triangular grooves 715) that includes at least one surface (see the surface of the plurality of triangular grooves 715) such that at least a portion of radiation incident on the at least one surface is redirected onto the photoabsorbing surface (see Figs. 7, 8); and 
a layer of transparent conductor in contact with the photoabsorbing surface and the polymer layer (see the transparent conducting layer 725 in contact with the photoaborbing surface of the two semiconductor layers 723 and 724 and the transparent polymer substrate 710; see Figs. 7, 8; Claim 20, depositing a transparent conducting layer onto said base substrate; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent conducting material for the conducting layer in the device of FROLOV, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)); 
wherein the layer of transparent conductor comprises a transparent conductive oxide material, a conductive polymer, a nanowire mesh, or any combinations thereof ([0040] Various large area electro-optic devices currently utilize thin-layers of optically transparent and electrically conductive materials. Most prominent examples of such electro-optic devices include photovoltaic devices and light emitting devices; both of these devices make use of so-called transparent conductive oxides (TCO) materials; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent conducting oxide for the transparent conducting layer in the device of FROLOV, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).

Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
Regarding the claimed “wherein the layer of transparent conductive oxide has a thickness of less than 200 nm”, it would have been obvious to one having ordinary skill in the art to include the instant claimed thickness of the transparent conductive oxide as the thickness of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	FROLOV teaches the conductive material comprises silver nanoparticle ink (see the nanoparticle silver ink; [0064] The grooves may then be filled with a nanoparticle silver ink).  
	
	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	FROLOV teaches the plurality of triangular grooves is in a grid pattern (see the grid pattern of the plurality of triangular grooves in Fig. 3).
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	FROLOV teaches the polymer layer has a thickness of less than 500 um ([0064] The thickness range for this substrate may be between 20 microns and 1 mm; Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of MARTORELL (US 20150200320 A1).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the photoabsorbing surface comprises a material selected from the group consisting of: a III-V material, GaAs, CdTe, GICS, perovskite, and silicon”, FROLOV does not explicitly disclose the claimed material.  However, MARTORELL discloses a photovoltaic device, wherein the active layer comprises a thin film hetero-junction of n and p inorganic semiconductors such as a-Si, CIGS, CdTe, Kesterites, DSSC, perovskites [0018].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the a-Si, CIGS, CdTe, or perovskites material for the semiconductor layers in the device of FROLOV as taught by MARTORELL, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a sub silicon solar cell”, FROLOV does not explicitly disclose the claimed “a sub silicon solar cell”.  However, MARTORELL discloses a photovoltaic device, wherein the active layer comprises a thin film hetero-junction of n and p inorganic semiconductors such as a-Si, CIGS, CdTe, Kesterites, DSSC, perovskites [0018].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the a-Si for the semiconductor layers in the device of FROLOV as taught by MARTORELL, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of GEE (US 5951786).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a plurality of existing metallic contacts on the photoabsorbing surface”, FROLOV teaches a plurality of existing contacts on the photoabsorbing surface (see the plurality of the conducting epoxy contacts 1725 in Fig. 17), but does not explicitly disclose the claimed “metallic”.  GEE discloses a photovoltaic modules, wherein the conductive epoxy adhesive comprises conductive metal particles (see claims 1-2, 13-14).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive metal particles in the conducting epoxy in the device of FROLOV as taught by GEE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified FROLOV teaches a plurality of existing metallic contacts (see the plurality of the conducting epoxy contacts with conductive metal particles) on the photoabsorbing surface (see Fig. 17 of FROLOV).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	Modified FROLOV teaches solder material (see the solder bumps 1715 in Fig. 17 of FROLOV) in contact with at least one of the existing metallic contacts and the conductive material of at least one of the plurality of triangular grooves (see the rejection of claim 3 and Fig. 17 of FROLOV).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of HERMANS (US 20130026593 A1).
	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the polymer layer comprises a material selected from the group consisting of: ethylene-vinyl acetate, polydimethylsiloxane, polyurethane, and polymethylmethacrylate”, FROLOV teaches the polymer layer (see the rejection of claim1), but does not explicitly disclose the claimed “a material selected from the group consisting of: ethylene-vinyl acetate, polydimethylsiloxane, polyurethane, and polymethylmethacrylate”.  However, HERMANS discloses a thin film photovoltaic device, wherein the thin film photovoltaic device comprises a relief textured transparent cover plate (see Abstract), wherein the relief textured transparent cover plate can be made of polymeric materials, of which examples of polymeric materials are acrylics such as polymethylmethacrylate (PMMA), polycarbonate (PC), polyurethanes (PU) and fluoropolymers such as polyvinylidenefluoride (PVDF), polytetrafluoroethylene (PTFE), polyvinylfluoride (PVF), Perfluoroalkoxy (PFA), Fluorinated ethylene propylene (FEP), or Ethylene tetrafluoroethylene (ETFE) [0025].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polymethylmethacrylate (PMMA) or polyurethanes (PU) for the transparent polymer substrate in the device of FROLOV as taught by HERMANS, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of VOGELI (US 5554229).
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
Regarding the claimed “wherein the conductive material is a composite comprising a triangular core in contact with at least two reflective surfaces”, FROLOV teaches that the conductive material is a composite (see the nanoparticle silver ink; [0064] The grooves may then be filled with a nanoparticle silver ink), but does not explicitly disclose the claimed “a triangular core in contact with at least two reflective surfaces”.  However, VOGELI discloses an optoelectronic device, wherein the device comprises a polymer layer that directs incident light onto the photoabsorber layer directly beneath it (see Fig 2). The reference teaches that the triangular grooves comprise two reflective surfaces 19 (sidewalls 19 comprise reflective material, C5/L51-56). The reflective surfaces 19 allow for the medium within the grooves to not have to have a lower refractive index than the encapsulating materials (C5/L64-67). Therefore,  it would have been obvious to one having ordinary skill in the art to include the at least two reflective surfaces 19 of VOGELI in the triangular grooves of FROLOV to allow for the medium within the grooves to not have to have a lower refractive index than the materials of the polymer layer.

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over FROLOV (US 20090221111 A1) as applied to claim 1 above, further in view of NOWLAN (US 5076857).
	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
FROLOV fails to disclose the aspect ratio of the at least one of the plurality of grooves.  NOWLAN discloses an optoelectronic device analogous to the optoelectronic device of FROLOV (Abstract), wherein the device comprises a transparent substrate that refracts incident light onto the photoabsorber below the substrate (Fig 2). The reference teaches that the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980) and In re Aller, 105 USPQ 223. Furthermore, the ratio is suitable for the intended purpose of the ratio of the triangular groove of FROLOV. Thusly, it would have been obvious to one having ordinary skill in the art to include the ratio of the triangular grooves of NOWLAN as the aspect ratio of the triangular grooves of FROLOV since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C.

Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
Modified FROLOV fails to disclose the height and width of the triangular grooves. However, it would have been obvious to one having ordinary skill in the art to include the instant claimed height and width as the height and width of the prior art since the Federal Circuit held that, where the only difference between the prior art and the claims is a recitation of relative Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.

Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1. 
FROLOV fails to teach the optoelectronic device comprises a lamination layer in contact with the second surface (top surface) of the polymer layer.  NOWLAN discloses an optoelectronic device analogous to the optoelectronic device of FROLOV (Abstract), wherein the device comprises a transparent substrate that refracts incident light onto the photoabsorber below the substrate (Fig 2). The reference teaches that the device comprises a lamination layer 32 (anti-reflective coating layer 32, C4/55-60) in contact with the top surface of the transparent substrate 18 (Fig 2). The antireflective coating layer decreases the reflection of light incident on the top surface of the transparent substrate. Therefore, it would have been obvious to one having ordinary skill in the art to include the antireflective coating layer of NOWLAN on the second surface of the polymer layer of FROLOV to decrease the reflection of light incident on the second surface of the polymer layer (NOWLAN, Fig 2).


Response to Arguments
	Applicant's arguments filed on 02/28/2022 have been fully considered, but they are moot in view of the new ground(s) of rejection.
	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726